 Case: 2:07-cr-00266-EAS-KAJ Doc #: 79 Filed: 03/23/21 Page: 1 of 5 PAGEID #: 416




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,
                                                Case No. 2:07-cr-266
              Plaintiff,                        JUDGE EDMUND A. SARGUS, JR.

       v.

LATOSHA MATHIS,

              Defendant.

                                  OPINION AND ORDER

       This matter is before the Court on Defendant Latosha Mathis’ Motion for Compassionate

Release (ECF No. 73), as supplemented by counsel (ECF No. 75). For the following reasons, the

motions are DENIED.

                                               I.

       On June 24, 2008, Defendant pleaded guilty to committing a carjacking that resulted in

serious bodily injury in violation of 18 U.S.C. § 2119(2) (Count 1), and to using, carrying, and

discharging a firearm during and in relation to a crime of violence in violation of 18 U.S.C.

§ 924(c)(1)(A)(iii) (Count 2). (ECF Nos. 12, 50.) With another Judge presiding, this Court

sentenced Defendant to a 110-month term of imprisonment on Count 1, to run consecutively with

a 120-month term of imprisonment on Count 2. This Court also sentenced Defendant to five years

of supervised release on Count 1, to run concurrently with three years of supervised release on

Count 2. (ECF No. 56.) According to Bureau of Prisons records, Defendant is set to be released

on December 19, 2024.

       On November 12, 2020, Defendant filed a pro se Motion for Compassionate Release in

light of the COVID-19 pandemic. (ECF No. 73.) On February 3, 2021, counsel for the Defendant
 Case: 2:07-cr-00266-EAS-KAJ Doc #: 79 Filed: 03/23/21 Page: 2 of 5 PAGEID #: 417




filed a supplemental Motion for Compassionate Release. (ECF No. 75.) On February 23, 2021

the Government filed a sealed response in opposition. (ECF No. 78.) The motion is now ripe for

review.

                                                   II.

          Since Congress passed the Sentencing Reform Act of 1984, federal law has authorized

courts to reduce the sentences of federal prisoners with extraordinary health concerns and other

hardships, but only under very limited circumstances. See United States v. Ruffin, 978 F.3d 1000,

1003–04 (6th Cir. 2020); see also Pub. L. No. 98–473, ch. II(D) § 3582(c)(1)(A), 98 Stat. 1837

(1984).     Prior to the passage of the First Step Act of 2018, a district court could grant

compassionate release sentence reductions only upon motion by the Director of the Bureau of

Prisons (“BOP”). See id.

          On December 21, 2018, Section 603(b) of the First Step Act, Pub. L. No. 115-391, 132 Stat.

5194, modified 18 U.S.C. § 3582(c)(1)(A) to allow a sentencing court to reduce an imposed

sentence. The statute provides:

          The court may not modify a term of imprisonment once it has been imposed except
          that—in any case—the court, upon motion of the Director of the Bureau of prisons,
          or upon motion of the defendant after the defendant has fully exhausted all
          administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
          on the defendant’s behalf or the lapse of 30 days from the receipt of such a request
          by the warden of the defendants’ facility, whichever is earlier, may reduce the term
          of imprisonment (and may impose a term of probation or supervised release with
          or without conditions that does not exceed the unserved portion of the original term
          of imprisonment), after considering the factors set forth in section 3553(a) to the
          extent that they are applicable, if it finds that—

          (i) extraordinary and compelling reasons warrant such a reduction . . . and that such
              a reduction is consistent with applicable policy statements issued by the
              Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).

          As the Court of Appeals explained in Ruffin, the statute contains “three substantive

                                                   2
 Case: 2:07-cr-00266-EAS-KAJ Doc #: 79 Filed: 03/23/21 Page: 3 of 5 PAGEID #: 418




requirements for granting relief.” Ruffin, 978 F.3d at 1004. First, the court must initially find that

“extraordinary and compelling reasons warrant such a reduction.” Id. (citing § 3582(c)(1)(A)).

Second, before granting a reduced sentence, the Court must find “that such a reduction is consistent

with applicable policy statements issued by the Sentencing Commission.” Id. at 1005. But district

courts may skip this second step and have “full discretion to define ‘extraordinary and compelling’

without consulting the policy statement U.S.S.G. § 1B1.13” when an incarcerated person files the

motion for compassionate release, because § 1B1.13 is not an “applicable” policy statement when

an incarcerated person files the motion. United States v. Jones, 980 F.3d 1098, 1111 (6th Cir.

2020). Third and finally, even if the Court finds that extraordinary and compelling reasons exist,

the Court may not grant a release before considering the sentencing factors set forth in § 3553(a).

Ruffin, 978 F.3d at 1005. This last step gives the Court “substantial discretion” in deciding

whether to reduce or modify a sentence. Id.

                                             III.

       Defendant moves the Court for a compassionate release. She submitted a request for

release to the warden on May 11, 2020, and it was denied on June 3, 2020. (ECF No. 75-1.) More

than 30 days have passed; therefore, the Court has the authority to decide his motion for

compassionate release. Defendant states that she is HIV positive and that her medical condition

places her at an increased risk of complications from COVID-19. (ECF No. 75 at 5.) Defendant’s

HIV is being addressed through daily medication. (Id.; ECF No. 75-1.) She is 47 years old. (ECF

No. 78 at 2.)

       When an inmate files a motion for compassionate release—as Defendant has done here—

the Court has “full discretion to define ‘extraordinary and compelling’” and is not bound by the

reasons listed in policy statement § 1B1.13. Jones, 2020 WL 6817488, at *9. In defining



                                                    3
    Case: 2:07-cr-00266-EAS-KAJ Doc #: 79 Filed: 03/23/21 Page: 4 of 5 PAGEID #: 419




“extraordinary and compelling,” many courts have held that a generalized risk of contracting

COVID-19 while incarcerated is not extraordinary and compelling. United States v. Jent, No. CR

6:13-026-DCR, 2020 WL 6829760, at *1 (E.D. Ky. Nov. 20, 2020); see also United States v. Pratt,

No. 16-CR-20677-5, 2020 WL 6382864, at *4 (E.D. Mich. Oct. 30, 2020) (denying compassionate

release to a 23-year-old inmate with asthma); United States v. Cleveland, No. 1:17-CR-29, 2020

WL 6119416, at *2 (N.D. Ohio Oct. 16, 2020) (denying compassionate release to 37-year-old

inmate with Hepatitis C and anxiety). Likewise, “medically managed serious health conditions,

paired with a generalized fear of COVID-19, [fall] short of ‘extraordinary and compelling reasons’

justifying release[.]” United States v. Huffaker, No. 3:16-CR-100, 2020 WL 5995499, at *3 (E.D.

Tenn. Oct. 9, 2020) (citing United States v. Peaks, No. 16-20460, 2020 WL 2214231, at *2 (E.D.

Mich. May 7, 2020)).

         In this case, Defendant has only demonstrated that she has a generalized risk of contracting

COVID-19. Defendant does not suffer from any medical conditions that definitively put her at an

increased risk of contracting severe illness from COVID-19. The CDC indicates that individuals

with HIV “might be at an increased risk” of contracting a severe case of COVID-19, as opposed

to those individuals with conditions who “are at increased risk” of severe illness. 1 The CDC also

states, however, that “we believe people with HIV who are on effective HIV treatment have the

same risk for COVID-19 as people who do not have HIV . . . .” 2 The evidence in the record

suggests that Defendant is being effectively treated. (ECF No. 78-4.) Defendant’s medically

controlled HIV and the general risk of contracting COVID-19 do not surmount the high bar of



1
  CDC, People with Certain Medical Conditions (March 22, 2021),
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html.
2
  CDC, COVID-19 and HIV (March 22, 2021), https://www.cdc.gov/hiv/basics/covid-19.html

                                                  4
 Case: 2:07-cr-00266-EAS-KAJ Doc #: 79 Filed: 03/23/21 Page: 5 of 5 PAGEID #: 420




“extraordinary and compelling” set forth in § 3582(c)(1)(A)(i). See Pratt, 2020 WL 6382864, at

*4; Cleveland, 2020 WL 6119416, at *2.

                                             IV.

       Accordingly, the Court DENIES Defendant Latosha Mathis’ Motion for Compassionate

Release (ECF No. 73), as supplemented by counsel. (ECF No. 75.)

       IT IS SO ORDERED.



3/23/2021                                    s/Edmund A. Sargus, Jr.
DATE                                         EDMUND A. SARGUS, JR.
                                             UNITED STATES DISTRICT JUDGE




                                              5
